DETAILED ACTION
                                                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                      Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 10-4-2021 is acknowledged. Accordingly, claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-4-2021.                                                          Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said heat exchanger" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Highlighting, that there is sufficient antecedent basis for “recovery heat exchanger”, noting that a “heat exchanger” has 
                                           Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Frank Gloeckner (US-2012/0,256,341, hereinafter Gloeckner) and in further view of Stephen Maguire (US-2010/0,170,659, hereinafter Maguire)
Regarding claim 1, 	
An apparatus for producing an object from a polymeric material having a melting temperature, comprising: 
a melting device for melting the polymeric material;
a heat exchanger for cooling the polymeric material melted by the melting device  below the melting temperature 1; 
a mould arranged downstream of the heat exchanger for forming the object from the polymeric material, while the polymeric material has a temperature lower than said melting temperature, 
wherein the apparatus further comprises a heat recovery device associated with the heat exchanger, 
the heat recovery device being configured to recover at least part of the heat released by the polymeric material to the heat exchanger.
Gloeckner teaches the following:
([0010] & Claim 1) teaches that (Fig. 1-2) are processes for granulating plastic having a softening temperature, comprising producing strands of molten plastic using a perforated plate  and a process chamber 1 containing a process fluid and including a chopping device 3
([0011]) teaches that the granulates that are produced in process chamber 1 will then be mixed with process fluid and the resulting mixture supplied to the cooling section 7 via feed line 6. ([0013]) teaches that illustrated in FIG. 2 for performing the method according to the invention includes a heat exchanger 17 for heat 
([0014]) teaches that the mixture will be supplied to the separator 8 via feed line 20. At its outlet 21, the separator 8 will discharge the pure granulate at ambient pressure and at a lowered temperature for further processing.
([0010]) teaches that chopping process takes place in the process chamber 1 in a known manner using a process fluid supplied to the process chamber 1, which fluid is forced into the interior of said process chamber 1 via supply line 5. The process fluid is in particular water which fills the interior of the process chamber 1 at a temperature of more than 120° C. and a pressure of over 2 bar. ([0011]) teaches that  the granulate produced in the process chamber 1 will then be mixed with process fluid and the resulting mixture supplied to the cooling section 7 via feed line 6. ([0014]) teaches that the mixture of process fluid and granulate will then be transported through the cooling section 7 and into the heat exchanger 17. Accordingly, the processing fluid is understood to be a heat recovery device associated with the heat exchanger.
([0014]) teaches that inlet 24 will feed the process fluid to and through said heat exchanger 17 where said fluid will absorb the heat stored there and, thus heated up, will release said heat at the outlet 25 of said heat exchanger 17 for further use in that it supplies it to the temperature setting unit 15.

([0022]) teaches a first set of one or more channels 15 provides a continuous loop between molding apparatus 5 and heat exchanger 10 wherein heat from a molded product produced within molding apparatus 5 is carried to heat exchanger 10 by fluid within channels 15. Where the molding apparatus acts as applicant’s mold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for producing granulating plastic having by using a perforated plate for producing strands of molten plastic and a subsequent process chamber containing a process fluid and including a chopping device of Gloeckner. By utilizing a mould arranged downstream for forming the object, as taught by Maguire. Due to the fact it would amount to nothing more than a use of a known shaping tool, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Maguire. Highlighting, that the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law, "A person of ordinary skill has good reason to pursue the known option within his or her KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
Regarding claim 2, 	
Wherein the heat recovery device is configured for making the recovered heat available for further use in said apparatus
Gloeckner teaches the following:
([0004]) teaches that the object of the invention to make this method energy efficient by recovering the thermal energy contained in the process fluid and then using it for the granulating process.
Regarding claim 3, 	
Wherein the heat recovery device comprises a recovery heat exchanger for subtracting heat to a conditioning fluid circulating in said heat exchanger in order to recover, from the conditioning fluid, at least part of the heat received by the conditioning fluid from the polymeric material in said heat exchanger.
Gloeckner teaches the following:
([0010]) teaches that chopping process takes place in the process chamber 1 in a known manner using a process fluid supplied to the process chamber 1, which fluid is forced into the interior of said process chamber 1 via supply line 5. The process fluid is in particular water which fills the interior of the process chamber 1 at a temperature of more than 120° C. and a pressure of over 2 bar. 1 will then be mixed with process fluid and the resulting mixture supplied to the cooling section 7 via feed line 6. ([0014]) teaches that the mixture of process fluid and granulate will then be transported through the cooling section 7 and into the heat exchanger 17. Accordingly, the processing fluid is understood to be a heat recovery device associated with the heat exchanger.
Regarding claim 4-6, 	
Wherein the heat recovery device is configured for releasing the recovered heat to the polymeric material before the polymeric material is melted in the melting device, so as to reduce the amount of energy that needs to be provided from the outside to the melting device, in order to melt the polymeric material.
Wherein the heat recovery device is connected with a preheating device for preheating granules of said polymeric material upstream of the melting device.
Wherein the preheating device is configured for acting on a feeding container intended for feeding said granules to the melting device
Regarding Claims 4-6, Gloeckner teaches the above stated. Gloeckner is silent on a preheating device. In analogous art for a of a molding apparatus that comprises a means for conserving energy by recirculating heat captured from the molded product and/or the molding machine to pre-heat the raw resin molding material, Maguire suggests 
 ([0023]) teaches that the heated second fluid is then directed along channel 70 towards and into raw material container 65. As the second fluid passes through container 65, heat from the second fluid is absorbed by the raw material in container 65 resulting in overall heating of the raw materials prior to processing. The second fluid is cooled as it passes through container 65 and gives up its heat to the raw material within container 65. Where (Fig. 1) shows the container 65 to be a feeding container intended for feeding said granules to the melting device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for producing granulating plastic having by using a perforated plate for producing strands of molten plastic and a subsequent process chamber containing a process fluid and including a chopping device of Gloeckner. By utilizing a preheating device for preheating the polymeric material, as taught by Maguire. Highlighting, implementation of a preheating device for preheating the polymeric material provides a means for reducing the amount of heat required during the actual molding process, ([0021]). 

Regarding claim 7-8, 	
Wherein the heat recovery device is connected to the melting device, so that the recovered heat is released to the polymeric material in the melting device.
Wherein the heat recovery device is associated with a cogeneration device or a heat pump.
Gloeckner teaches the following:
([0014]) teaches the separated process fluid will then be fed from the separator 8 to the filtering and pumping unit 13 via feed line 22, and said filtering and pumping unit 13 will supply purified process fluid to the inlet 24 of the heat exchanger 17 via feed line 23. Said inlet 24 will feed the process fluid to and through said heat exchanger 17 where said fluid will absorb the heat stored there and, thus heated up, will release said heat at the outlet 25 of said heat exchanger 17 for further use in that it supplies it to the temperature setting unit 15, much in the manner illustrated in FIG. 1, which will then ensure that hot and pressurized process fluid will be supplied to the process chamber 1 via feed line 5.
Regarding claim 9, 	
Wherein the mould is configured for compression moulding the object from a dose of polymeric material that has been severed from a flow of polymeric material coming from the heat exchanger.
Regarding Claim 9, Gloeckner teaches the above stated. Gloeckner is silent on details regarding compression moulding the object. In analogous are as applied above in claims 4-6, Maguire suggests details regarding compression moulding the object, and in this regard Maguire teaches the following:
([0025]) teaches rather, molding apparatus 5 as illustrated schematically may be any form or type of molding apparatus that is known in the art such as, but not limited to, stretch blow-molding apparatus, injection molding apparatus, compression molding apparatus, thermo-molding or thermoforming apparatus, vacuum forming apparatus, transfer molding apparatus, extrusion apparatus, rotational molding apparatus, and the like
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for producing granulating plastic having by using a perforated plate for producing strands of molten plastic and a subsequent process chamber containing a process fluid and including a chopping device of Gloeckner. By utilizing a processing technique for the material that includes compression molding, as taught by Maguire. Highlighting, implementation of a processing technique for the material that includes compression molding provides a known means for forming a molded product, ([0024]). Recalling, that the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
	                                                             Conclusion
Uhlig (US-4,305,902) – teaches on (Col. 4, lines 9-11) teaches that (FIG. 2) is an enlarged, fragmentary, sectional view of a portion of the apparatus of FIG. 1 in an initial or starting operation of a blow molding cycle. (Claim 1) teaches plasticizing a thermoplastic material at a first pressure at the melt temperature of the material. (Col. 5, lines 7-9) teaches as best shown in FIG. 2, the extruder 21 includes a reciprocating screw 32 which advances plasticized material toward an extruder outlet opening 33.  (Col. 4, lines 64-66) teaches a pair of blow mold sections 27 cooperatively define an interior mold cavity 28 conforming to the shape to be formed
Busch et al. (US-2009/0,155,403) – teaches a in ([0021])  that (Fig. 1) a diagrammatic cross-sectional view of a first embodiment variant of the press device; and ([0042]) teaches that the press device it is also possible to produce sandwich components in which at least one cover layer comprises a thermoplastic plastic material. In this case the thermoplastic cover layers are melted on, at least in some regions, by the correspondingly temperature-controlled heated air, for mechanical connection to the core structure. ([0029]) teaches that the heater 22 can also comprise a cooling device for the defined cooling of the heated air 16. 
Dohmann et al. (US-2014/0,239,530) – teaches in ([0004]) that during the production of plastic parts, a thermoplastic present in the form of granules first of all generally has to be firstly melted and then brought in the form of a thermoplastic melt into the desired final shape of the plastic part. ([0004]) teaches heat first of all has to be supplied to the plastic granules in order to melt the latter. ([0029]) teaches that the extruder 1 which transfers the plastic melt to a die 2 and in which a plastic pipe is formed can again be 12 of said process chain is marked by means of a chain-dotted or phantom line. Said sub region comprises at least the die 2, the cooling and calibrating station 3 and the take-off means 4.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741